DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receive, from a point of sale device, a transaction request having a header and a first transaction level identifier; identify a source sender and a first source sender information based on the header; obtain a second source sender information about the source sender from a database, the database containing client information; generate a second transaction level identifier by: identifying a seed value based on the transaction request and a shared secret between the transaction processing system and the point of sale device; generating a code based on the seed value; and hashing the code to generate the second transaction level identifier; and determine an approval status of the transaction request by: declining the transaction request based on a determination that the first source sender information does not match the second source sender information; declining the transaction request based on a determination that the first transaction level identifier does not match the second transaction level identifier; or approving the transaction request based at least in part on a determination that the first source sender information matches the second source sender information and a determination that the first transaction level identifier matches the second transaction level identifier.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting processing system, computer readable instructions, processor, point of sale device, and database, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processing system, computer readable instructions, processor, point of sale device, and database, in the steps are recited at a high level of generality.  These generic limitations no more than mere components to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (processing system, computer readable instructions, processor, point of sale device, and database) in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claim 8 and 15.
Claim 2 recites wherein the one or more processors further execute computer-readable instructions to: identify a first transmission line for receiving the transaction request from the first source sender information; identify a second transmission line on which the transaction request was received; and 24Attorney Docket No.: 012474-3438 determine whether the first source sender information matches the second source sender information based on whether the first transmission line matches the second transmission line on which the transaction request was received. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the one or more processors further execute computer-readable instructions to: store data, based on the header, in the database; identify suspect transaction requests based on the transaction request and additional information from the database; and transmit information related to the suspect transaction requests for display on a graphical user interface of a user device of a user.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein: the information related to the suspect transaction requests comprises aggregate threat information associated with the suspect transaction requests and additional transactions requests; and the aggregate threat information is transmitted for display on the graphical user interface based on a query of the database received from the user device.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein, to identify the source sender and the first source sender information, the one or more processors further execute computer- readable instructions to: determine that the header is a Source Information Header ("SIH") comprising Automatic Source Identification ("ASI") information; and extract the ASI information from the SIH.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the one or more processors further execute computer-readable instructions to: transmit information associated with the transaction request comprising merchant contact information, and a plurality of additional transactions or transaction requests, for display via a graphical user interface of a user device.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites The transaction processing system of claim 1, wherein the point of sale device is a first point of sale device of a plurality of point of sale devices, and wherein the shared secret comprises a unique seed table shared only between the first point of sale device and the transaction processing system.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites The non-transitory computer-readable media of claim 8, wherein the one or more processors further execute computer readable instructions to: 26Attorney Docket No.: 012474-3438 identify a first transmission line for receiving the transaction request from the first source sender information; identify a second transmission line on which the transaction request was received; and determine whether the first source sender information matches the second source sender information based on whether the first transmission line matches the second transmission line on which the transaction request was received.  These limitations are also part of the abstract idea identified in claim 8, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 8, supra.
Claim 10 recites wherein the one or more processors further execute computer readable instructions to: store data, based on the header, in the database; identify suspect transaction requests based on the transaction request and additional information from the database; and transmit information related to the suspect transaction requests for display on a graphical user interface of a user device of a user.  These limitations are also part of the abstract idea identified in claim 8, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 8, supra.
Claim 11 recites wherein: the information related to the suspect transaction requests comprises aggregate threat information associated with the suspect transaction requests and additional transaction requests; and the aggregate threat information is transmitted for display on the graphical user interface, based on a query of the database received from the user device.  These limitations are also part of the abstract idea identified in claim 8, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 8, supra.
Claim 12 recites wherein, to identify the source sender and the first source sender information, the one or more processors further execute computer readable instructions to: determine that the header is a Source Information Header ("SIH") comprising Automatic Source Identification ("ASI") information; and extract the ASI information from the SIH.  These limitations are also part of the abstract idea identified in claim 8, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 8, supra.
Claim 13 recites wherein the one or more processors further execute computer readable instructions to: 27Attorney Docket No.: 012474-3438 transmit information associated with the transaction request comprising merchant contact information, and a plurality of additional transactions or transaction requests, for display via a graphical user interface of a user device.  These limitations are also part of the abstract idea identified in claim 8, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 8, supra.
Claim 14 recites wherein the point of sale device is a first point of sale device of a plurality of point of sale devices, and wherein the shared secret comprises a unique seed table shared only with the first point of sale device.  These limitations are also part of the abstract idea identified in claim 8, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 8 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 8, supra.
Claim 16 recites further comprising: identifying a first transmission line for receiving the transaction request from the first source sender information; 28Attorney Docket No.: 012474-3438 identifying a second transmission line on which the transaction request was received; determining whether the first source sender information matches the second source sender information based on whether the first transmission line matches the second transmission line on which the transaction request was received; and wherein the point of sale device is a first point of sale device of a plurality of point of sale devices, and wherein the shared secret comprises a unique seed table shared only between the first point of sale device and a transaction processing system.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 17 recites further comprising: storing data, based on the header, in the database; identifying suspect transaction requests, based on the transaction request and additional information from the database; and transmitting the suspect transaction requests for display on a graphical user interface of a user device of a user.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 18 recites wherein the information related to the suspect transaction requests comprises aggregate threat information associated with the suspect transaction requests and additional transaction requests, and further comprising: querying the database for the aggregate threat information associated with the suspect transaction requests; and transmitting the aggregate threat information for display on the graphical user interface.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 19 recites wherein identifying the source sender and the first source sender information based on the header comprises: determining that the header is a Source Information Header ("SIH") comprising Automatic Source Identification ("ASI") information; extracting the ASI information from the SIH; and generating a Fast Internal Message ("FIM") comprising the ASI, wherein data within the FIM is standardized from multiple input and output formats into a single internal format.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 20 recites 29Attorney Docket No.: 012474-3438 transmitting information associated with the transaction request comprising merchant contact information, and a plurality of additional transactions or transaction requests, for display via a graphical user interface of a user device.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 21 recites wherein the point of sale device is a first point of sale device of a plurality of point of sale devices, and wherein the shared secret comprises a unique seed table shared only between the first point of sale device and a transaction processing system.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698